DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARK JACOBS AND ANN DEARIE-JACOBS,
                          Appellants,

                                    v.

                  OLYMPUS INSURANCE COMPANY,
                            Appellee.

                              No. 4D20-1879

                          [January 13, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE19-
006293.

   Charles H. Lichtman and Alejandro M. Miyar of Berger Singerman LLP,
Fort Lauderdale, for appellants.

   Kara Rockenbach Link and Daniel M. Schwarz of Link & Rockenbach,
P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.